t c memo united_states tax_court indus group inc petitioner v commissioner of internal revenue respondent docket no 15969-17l filed date gerald w kelly jr daniel s heller and vadim d ronzhes for petitioner rachel l gregory and bartholomew cirenza for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review of the determination by the internal_revenue_service irs or re- spondent to uphold a notice_of_intent_to_levy respondent has moved for sum- mary judgment contending that there are no genuine disputes of material fact and that his determination to sustain the proposed collection action was proper as a matter of law the question presented is whether the irs settlement officer so abused his discretion in declining petitioner’s proposal to discharge its dollar_figure federal tax_liability by making installment payments of dollar_figure per month find- ing no abuse_of_discretion we will grant respondent’s motion background the following facts are based on the parties’ pleadings and motion papers including the attached declarations and exhibits petitioner had its principal_place_of_business in virginia when it timely petitioned this court petitioner is a corporation that operates in the information_technology con- sulting industry petitioner’s sole shareholder is ravi ramanulla in date mr ramanulla pleaded guilty to federal tax crimes he was ordered to pay resti- tution in excess of dollar_figure and he served four months in federal custody he has a related cdp case pending in this court ramanulla v commissioner t c dkt no 18243-17l filed date petitioner employed numerous workers and was required to file employment_tax returns and deposit taxes with respect to their wages petitioner failed to file 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar form sec_941 employer’s quarterly federal tax_return and forms employer’s annual federal unemployment futa_tax return for various tax periods for most of the periods in question petitioner also failed to deposit the employment_taxes that were required to be shown on these returns see sec_6656 the irs timely assessed petitioner’s form_941 liabilities for calendar quarters between date and date as well as petitioner’s form_940 liabilities for through some of these assessments were based on substitutes for returns prepared by the irs see sec_6020 some assessments were based on returns petitioner had filed the balances due include penalties under sec_6656 failure-to-file additions to tax and failure-to-pay ad- ditions to tax the irs also assessed a civil penalty under sec_6721 for failure_to_file_correct_information_returns for as of date petitioner’s assessed but unpaid tax_liabilities totaled dollar_figure on date in an effort to collect these unpaid liabilities the irs mailed petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely requested a cdp hearing in its request pe- titioner checked the boxes installment_agreement offer_in_compromise and i cannot pay balance petitioner stated that it desired a collection alternative and that the levy would create an undue economic hardship petitioner also sought an abatement of penalties based on reasonable_cause after receiving petitioner’s case an so from the irs appeals_office con- firmed that the tax_liabilities and penalties had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date the so mailed petitioner a letter acknowledging receipt of its hearing request and scheduling a telephone cdp hearing for date the so informed petitioner that in order for her to consider a collection al- ternative petitioner needed to provide a completed form 433-b collection infor- mation statement for businesses supporting financial information and a specific proposal for a collection alternative the so’s review of petitioner’s account re- vealed that it had not filed form_940 for and had not filed form_941 for the first quarter of the so asked that petitioner submit proof that it had filed these delinquent returns the so also explained that if petitioner sought penalty abatement it must provide a written_statement with specific information and grounds for reasonable_cause abatement the so requested that petitioner supply all of this information three weeks before the hearing ie by date the so did not receive any of the requested information before the hearing on date the day scheduled for the hearing the so received a fax from petitioner’s representative that included a proposed installment_agreement offering to pay dollar_figure per month a signed form 433-b and copies of the delinquent forms and upon review of petitioner’s financial information the so observed certain discrepancies for example although petitioner claimed average monthly expenses of dollar_figure it supplied no explanation concerning dollar_figure of these claimed expenses which the so regarded as questionable at the cdp hearing petitioner did not challenge its underlying liability for the employment_tax liabilities and it presented no evidence relevant to abatement of the penalties rather petitioner requested a collection alternative in the form of an installment_agreement relying on the financial information accompanying its form 433-b which showed monthly net_income of dollar_figure petitioner proposed an installment_agreement of dollar_figure per month during the hearing petitioner’s representative attempted to answer the so’s questions concerning petitioner’s reported income and expenses the so was not satisfied with these responses and she noted that there are questions about real_property ownership that had not been answered the so agreed that a revenue_officer would analyze the financial information and be prepared to discuss his conclusions during a multiparty conference call that the so scheduled with peti- tioner’s representative for p m on date this conference call was in tended to address questions concerning petitioner’s case and also concerning mr ramanulla’s related cdp case petitioner’s representative did not call in for the p m conference call he left the so a voice message pincite p m stating that he had got caught up on another issue two days later petitioner’s representative submitted another pack- age of information that included the offer of an increased installment_agreement whereby petitioner would pay dollar_figure per month reviewing the information in petitioner’s file the so determined that the proposed installment_agreement should be rejected given the magnitude of the tax_liabilities petitioner’s chronic history of noncompliance and the lack of credi- bility surrounding its offer in making this determination the so relied in part on internal_revenue_manual irm pt c date advising that t axpayers identified as repeaters may not immediately be granted installment agreements on date the irs issued a notice_of_determination sustain- ing the proposed levy summarizing the so’s reasoning thus the taxpayer proposed an installment_agreement for dollar_figure per month but was denied due to being a repeater and having a chronic history of non-compliance with filing returns and meeting federal deposit requirements in addition the representative failed to partic- ipate in a second conference which was arranged as a 3-way con- ference in an effort to facilitate resolution of the account and pro- vided information sporadically and outside of the timeframes estab- lished to allow for adequate review of the taxpayer’s financial situ- ation thus the installment_agreement proposal also lacked credibility a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication 2petitioner asserts in its response to the motion for summary_judgment that there are genuine disputes of material fact petitioner does not identify what the disputed material facts are b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the validity of the taxpay- er’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where as here the taxpayer’s underlying liability is not before us we review the irs’ determina- tion for abuse_of_discretion only see id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir c analysis in deciding whether the so abused her discretion in sustaining the proposed levy we consider whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any rel- 3although petitioner in its hearing request mentioned penalty abatement it did not address this issue during the cdp hearing or in its petition and it submit- ted no evidence concerning reasonable_cause despite the so’s request that it do so petitioner is thus precluded from disputing its liability for the penalties in this court see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs evant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly discharged all of her responsibilities under sec_6330 petitioner contends that the so did not properly consider its request for a collection alternative in the form of an installment_agreement sec_6159 authorizes the irs to enter into a written_agreement allowing a taxpayer to pay a tax_liability in installments if the secretary determines that such agreement will facilitate full or partial collection of such liability subject_to an exception not relevant here the decision to accept or reject an installment_agreement lies within 4in its hearing request petitioner also indicated a desire for a offer-in-com- promise oic but it did not submit a completed form_656 offer in compro- mise or otherwise pursue an oic with the so there is no abuse_of_discretion when appeals fails to consider an offer-in-compromise when a form_656 was not submitted to appeals gentile v commissioner tcmemo_2013_175 106_tcm_75 aff’d 592_fedappx_824 11th cir in its hearing re- quest petitioner asserted that the levy would create an undue economic hardship apparently referring to sec_6343 but economic hardship relief from a levy is available only to individual taxpayers not to corporations see lindsay manor nursing home inc v commissioner 148_tc_235 vaca- ted on other grounds 725_fedappx_713 10th cir sec_301_6343-1 proced admin regs in any event petitioner has not advanced that argument in this court the commissioner’s discretion see 140_tc_173 sec_301_6159-1 c i proced admin regs see also rebuck v commissioner tcmemo_2016_3 kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir this court gives due deference to the determinations the so makes in the exercise of this discretionary authority see 112_tc_19 marascalco v commissioner tcmemo_2010_130 aff’d 420_fedappx_423 5th cir we will not substitute our judgment for that of the so recalculate a taxpayer’s ability to pay or independently determine what would be an acceptable collection alternative see thompson t c pincite murphy t c pincite o’donnell v commissioner tcmemo_2013_247 106_tcm_477 lipson v commissioner tcmemo_2012_252 104_tcm_262 rather our review is limited to determining whether the so abused her discretion that is whether her decision to reject the taxpayer’s proposal was arbi- trary capricious or without sound basis in fact or law see thompson t c pincite murphy t c pincite if the so followed all statutory and administra- tive guidelines and provided a reasoned balanced decision the court will not re- weigh the equities thompson t c pincite petitioner’s final proposal was an installment_agreement under which it would pay dollar_figure per month relying on financial information reporting average net_income of dollar_figure per month the so questioned that premise noting the lack of support for almost dollar_figure of monthly expenses and uncertainty concerning the ownership of real_property the so assigned a revenue_officer to analyze peti- tioner’s financial situation and discuss his conclusions during a three-way confer- ence call petitioner did not call in for that conference call continuing a pattern of noncompliance with deadlines the so had set for submitting and reviewing peti- tioner’s financial information the so noted that petitioner had a chronic history of non-compliance ex- tending over a period of at least eight years the irs had contacted petitioner reg- ularly during that period but had received excuses and promises but no tax re- turns with petitioner return ing calls only when action was imminent the so accurately characterized petitioner as a repeat offender and cited an irm provision advising that t axpayers identified as repeaters may not immediately be granted installment agreements irm pt c see irm pt date an so does not abuse her discretion by adhering to irm provi- sions governing acceptance of collection alternatives see veneziano v commis- sioner tcmemo_2011_160 102_tcm_22 etkin v commissioner tcmemo_2005_245 90_tcm_417 schulman v commissioner tcmemo_2002_129 83_tcm_1738 n petitioner’s outstanding tax_liabilities when the so closed the case totaled dollar_figure and petitioner proposed to discharge these liabilities by paying dollar_figure per month petitioner did not submit an oic and it was not proposing a partial pay installment_agreement which would be subject_to special procedures given the magnitude of petitioner’s outstanding liability coupled with its history of non- compliance the so did not abuse her discretion in concluding that petitioner’s overall proposal lacked credibility we will therefore grant summary_judgment for respondent and sustain the proposed collection action to implement the foregoing an appropriate order and decision will be entered for respondent 5the irs may enter into a partial payment installment_agreement ppia when full payment cannot be achieved within the statutory collection_period irm pt date however before a ppia may be approved a number of additional requirements must be met including an investigation of whether the taxpayer can sell or borrow against assets in order to make payments irm pt date
